Citation Nr: 1815522	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

2.  Entitlement to an initial noncompensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and P.M.




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1965 to May 1967.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO granted service connection for tinnitus and bilateral hearing loss; initial 10 percent and noncompensable disability ratings were assigned, respectively, effective February 25, 2011--date VA received the Veteran's initial claim for compensation for these disabilities.  The Veteran appealed this rating action and the determinations therein to the Board.  This appeal ensued. 

In November 2016, a hearing was held before the undersigned Veterans Law Judge at the above RO.  At the hearing, the Veteran submitted additional medical evidence in support of his claim of entitlement to an initial compensable disability rating for bilateral hearing loss, along with a waiver of initial RO consideration.  Thus, a remand to have the RO issue a Supplemental Statement of the Case (SSOC) addressing this evidence is not required.  A remand of this issue is required, however, for reasons that are addressed in the remand section following the decision below. 

The issue of entitlement to an initial compensable disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's service-connected tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial schedular rating in excess of 10 percent for tinnitus, no extraschedular entitlement has been asserted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II. Merits Analysis

The Veteran seeks an increased rating in excess of 10 percent for his service-connected tinnitus. 
Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran seeks an initial increased rating for his service-connected tinnitus, currently rated 10 percent disabling under Diagnostic Code 6260.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, he contends that he has speech recognition problems and difficulty hearing as a result of his tinnitus.  (Transcript (T.) at page (pg.) 9)).   

Under Diagnostic Code 6260, a single 10 percent disability rating is warranted for tinnitus, regardless of whether it is unilateral or bilateral, or whether it is constant versus recurrent.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, the Veteran's appeal for an initial increased rating in excess of 10 percent for his tinnitus is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran's symptoms, including difficulty hearing and difficulty with speech discrimination are contemplated by the diagnostic code and by the also service-connected bilateral hearing loss diagnostic criteria.  See 38 C.F.R. § 4.85 (2017); Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987); Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17,295 (April 12, 1994); 64 Fed. Reg. 25,206 (May 11, 1999). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

Prior to further appellate review of the claim of entitlement to an initial compensable disability rating for bilateral hearing loss, additional substantive development is warranted.  

In support of his claim, the Veteran submitted an October 2016 private audiological evaluation.  The results of this examination, however, are inadequate for rating purposes, inasmuch as the audiometric testing did not include puretone thresholds at 3000 Hertz in either ear.  See 38 C.F.R. § 4.85(d) (2017) (an examination for hearing impairment for VA purposes must include, among other things, puretone thresholds at 1000, 2000, 3000, and 4000 Hertz).  In addition, the private audiological evaluation report did not include a speech discrimination test using the Maryland CNC Test as required for VA hearing impairment rating purposes.  See 38 C.F.R. § 4.85(a).  Prior to that time, the most recent VA examination was conducted in 2011.  Accordingly, the Board finds the hearing test conducted in October 2016 is inadequate in evaluating the Veteran's increased rating claim and a current examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected hearing loss.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire must be utilized.  The examiner should also fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


